Case 20-01052 Doc 13 Filed 11/17/20 Entered 11/17/20 12:17:29 Main Document Page 1 of 2




                          UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF LOUISIANA
                               NEW ORLEANS DIVISION

   IN RE:                                          §       Case No. 20-11085
   KENYETTA JARELLE LONG                           §
         Debtor                                    §       Chapter 7
                                                   §       Judge Meredith S. Grabill
                                                   §
   LOUISIANA WORKFORCE COMMISSION                  §
        Plaintiff                                  §
                                                   §
   VS.                                             §       Adv. No. 20-01052
                                                   §
   KENYETTA JARELLE LONG                           §
       Defendant                                   §



    AMENDED NOTICE OF HEARING ON PLAINTIFF’S UNOPPOSED MOTION FOR
                         STATUS CONFERENCE1

   NOTICE IS HEREBY GIVEN OF A HEARING ON THE FOLLOWING MOTION:

   TITLE OF MOTION:                  Plaintiff’s Unopposed Motion for Status Conference

   Moving Party:                     Creditor, Louisiana Workforce Commission

   Date and Time of Hearing:         December 16, 2020 at 1:00 p.m.

   Response Deadline:                December 9, 2020

   Place of Hearing:                 United States Bankruptcy Court, 500 Poydras St.,
                                     Courtroom B-709, New Orleans, LA 70130. Telephonic
                                     Hearings: Dial in Telephonic Number 888-684-8852
                                     Access Code: 9318283.

   Purpose of Hearing:               To consider and rule on said Motion and any objections filed
                                     thereto.


         PLEASE FINALLY TAKE NOTICE that objections are to be filed in writing with the
Case 20-01052 Doc 13 Filed 11/17/20 Entered 11/17/20 12:17:29 Main Document Page 2 of 2




   Clerk of the United States Bankruptcy Court with a copy served upon undersigned counsel,

   not later than December 9, 2020. If no objections are filed, the Court will determine the motion

   on an ex parte basis.

                           Respectfully submitted this 17th day of November 2020.

                                          /s/Stacey Wright Johnson
                                       Stacey Wright Johnson #27331
                             Attorney for the Louisiana Workforce Commission
                                            1001 North 23rd Street
                                           Baton Rouge, LA 70802
                                           Phone: (225) 831-2592
                                        Swright-johnson@lwc.la.gov
